Citation Nr: 1723982	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  13-09 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for degenerative disc disease (DDD) of the cervical spine for the period prior to September 28, 2013, and in excess of 20 percent thereafter.

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for headaches, to include a migraine disability.

3.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for sleep problems, to include obstructive sleep apnea (OSA). 

4.  Entitlement to service connection for OSA.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1988 to July 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that, in pertinent part, continued a 10 percent rating for DDD of the cervical spine, denied service connection for OSA (although the February 2013 statement of the case properly notes that this issue was previously adjudicated in a final June 1998 rating decision and the RO has reopened and denied the claim) and declined to reopen a claim for service connection for headaches.  

In March 2012, the Veteran executed a new power-of- attorney (VA Form 21-22), designating the Disabled American Veterans as his representative.  The Board recognizes the change in representation.  

In an April 2014 rating decision, the RO increased the disability for DDD of the cervical spine from 10 percent to 20 percent, effective September 28, 2013.  However, since this increase is not representative of a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

With respect to the previously denied claims for service connection for sleep problems and headaches, the Board must address the question of whether new and material evidence has been received to reopen the claims for service connection in order to establish its jurisdiction to review the merits of a previously denied claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).
In light of the favorable decision to reopen the claim for service connection for sleep problems, the Board has characterized this claim as encompassing two issues, as reflected on the title page.

The issues of whether new and material evidence has been received to reopen a claim for service connection for headaches and entitlement to increased ratings for DDD of the cervical spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The June 1998 rating decision that denied service connection for sleep problems is final.

2.  New and material evidence has been received since the last final decision on the claim for service connection for sleep problems, to include OSA.

3.  By resolving all reasonable doubt in favor of the Veteran, it is at least as likely as not that his OSA is related to service.


CONCLUSIONS OF LAW

1.  The June 1998 rating decision that denied service connection for sleep problems is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  As new and material evidence has been received since the June 1998 rating decision, the criteria for reopening the claim for service connection for sleep problems, to include OSA, have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for entitlement to service connection for sleep problems, diagnosed as OSA, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  Given the favorable disposition of the Veteran's request to reopen the claim for service connection for a sleep problems and the grant of the claim on the merits, the Board finds that any deficiencies with regard to VA's notification and development duties specific to those issues need not be addressed herein. 

New & Material Evidence

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C. A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2016).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In a June 1998, the RO denied service connection for sleep problems on the basis that while sleep problems were noted in service there was no permanent residual or chronic disability subject to service connection demonstrated by evidence following service.   Evidence at the time of the June 1998 rating decision included the Veteran's service medical records and his lay statements.  Although the Veteran was notified of the decision, he did not appeal.  Therefore, the June 1998 rating decision is final as to the evidence that was of record then, and is not subject to a revision based on the same facts.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

Since the June 1998 rating decision, evidence added to the record now includes a July 2010 Sleep Study, a February 2010 VA examination and various treatment records which show that the Veteran has a diagnosis of OSA. In addition, the February 2010 VA examiner opined that it is at least as likely as not that the claimed condition is the same as or a result of the conditions shown during active duty.  This new evidence showing a diagnosis of OSA and a favorable nexus opinion relates to unestablished facts necessary to substantiate the claim, and therefore, the evidence is material.  Accordingly, the Board finds that the low threshold for reopening the claim for sleep problems, to include OSA has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, the claim for service connection claim for sleep problems, to include OSA, is reopened.

Service Connection for Sleep Problems

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d)(2016). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

For chronic diseases specifically listed at 38 C.F.R. § 3.309(a), service connection may also be established by chronicity and continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The continuity of symptomatology theory of service connection, establishing service connection for chronic diseases manifesting during service and then again at a later date, is available only for chronic diseases listed in 38 C.F.R. § 3.309(a) (2016).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, OSA is not identified as a chronic disease under 38 C.F.R. § 3.309(a) and therefore, 38 C.F.R. 3.303(b) is inapplicable.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (201); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records indicate complaints of sleep disturbance for several weeks in a September 1996 treatment record.  According to the report, the Veteran "jerk[ed]" awake several times per night, witnessed by his wife at the time.  The report further noted that the Veteran was unsure of apneic episodes, and that he also suffered from daytime fatigue.  Furthermore, sleep disorder was noted, although the examiner noted that it might have been related to anxiety.  Nonetheless, in May 1997, his separation examination report also noted that he had frequent trouble sleeping.  He also listed all of his medical problems in an addendum to his separation examination report, specifically reporting that his breathing stopped while he was asleep and he woke up breathing hard and fast.

An August 2008 VA examination reports that since 1997, the Veteran had a history of severe snoring "associated with [the] stopping of breathing when he is asleep, [and] fatigue in the morning and afternoon somnolence."  While the VA examiner indicated that the Veteran had never been tested for sleep apnea, he clinically diagnosed the Veteran's condition as "possible obstructive sleep apnea." 

A February 2009 Primary Care Note reports that the Veteran snored/choked on his breath, stopped breathing, as witnessed by his wife for many years, and was sleepy in the daytime. 

A June 2009 Pulmonary Diagnostic Study Report documents a history of snoring, witnessing apneas, gasping or choking during his sleep, excessive daytime sleepiness, and an uncomfortable urge to move his leg at night.  The VA examiner concluded that OSA was not clearly demonstrated on this study.  He also recorded loud snoring, noted mild oxygen desaturations, and periods of loss of respiratory signal, but nonetheless reported that "[t]he severity is likely underestimated."

A February 2010 VA examination for OSA reports that the onset of the Veteran's sleep apnea was in 1993.  On examination, the Veteran reported that he was unable to sleep, he went to a military doctor, and he was told that he had a sleeping problem.  The Veteran further stated that he then went to Bethesda, MD and had a sleep study and was diagnosed with sleep apnea.  He also stated that since its onset, his sleep apnea has progressively worsened.  The VA examiner opined that it is at least as likely as not that the Veteran's OSA is the same as or a result of conditions shown during active duty.  The VA examiner indicated that the basis of his opinion was a result of his review of the Veteran's claims file, medical records and subjective history.

A July 2010 sleep study report indicates that the Veteran had "moderate obstructive sleep apnea syndrome by frequency of events with poor sleep efficiency."  The report also noted that moderate snoring was recorded and that the Veteran reported waking up at 2:00am on most nights and rarely sleeping beyond that time.  There were numerous respiratory effort-related arousals noted which could be contributing to excessive daytime sleepiness.  Apneas and hypopneas largely confined to supine sleep.

An October 2010 Psychiatry Note reports that the Veteran had mild OSA and was using a continuous positive airway pressure (C-PAP) machine.

In February 2013, a VA examiner noted his review of the record, included evidence that the Board has included above.  He opined that the Veteran's current OSA is less likely as not (less than 50 percent probability) caused by or is a result of daytime fatigue and diagnosis of sleep disorder that occurred September 23, 1996.  As a rationale, the VA examiner explained that OSA is based upon the presence or absence of related symptoms, such as sleepiness, loud snoring, gasping, snorting, or interruptions in breathing while sleeping, "as well as the frequency of respiratory events during sleep ([i.e.] apneas, hypopneas, and respiratory effort related arousals) as measured by polysomnography or portable monitoring."  He further explained that objective diagnostic testing is necessary because the clinical features of OSA are nonspecific and the diagnostic accuracy of clinical impression alone is poor.  He continued that the Veteran's complaints in September 1996 were felt to be due to anxiety, which according to the report, is a "totally separate and unrelated cause when compared to sleep apneas as a cause for his sleep disturbances."

Initially, the Board addresses the flaw in the basis for the February 2013 VA examiner's opinion in that he stated that objective diagnostic testing was necessary for the diagnostic accuracy of OSA.  The Board points out that the Veteran underwent diagnostic testing via a sleep study in July 2010, which the February 2013 VA examiner specifically mentioned in his report.  That sleep study diagnosed the Veteran with mild obstructive sleep apnea.  Related symptoms were also considered to include apneas and hypopneas which were measured by polysomnography  Thus, the negative opinion based in part on the examiner's flawed finding that the diagnosis of OSA was made only on clinical impression alone makes the opinion inadequate.  

The remaining opinion from the February 2010 VA examiner supports a finding that the Veteran's diagnosed OSA is related to service.  That VA examiner indicated that the Veteran's claims folder, to include the service treatment records, had been reviewed, and the examiner considered the Veteran's assertions.  The relationship between the Veteran's OSA and service need only be as likely as not, which the February 2010 VA examiner has confirmed is the case.  Alemany v. Brown, 9 Vet. App. 518 (1996). Therefore, the Board finds that service connection is warranted for OSA. 38 C.F.R. § 3.102 (2016); 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER

As new and material evidence has been received, the claim for service connection for sleep problems, to include OSA, is reopened.

Entitlement to service connection for sleep problems, diagnosed as OSA, is granted.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on the petition to reopen the claim for service connection for headaches, to include migraines, and the claim for increased ratings for DDD of the cervical spine.

With regard to the petition to reopen the claim for headaches, to include migraines, the Veteran was afforded a VA examination in February 2010.  Absent presentation by the Veteran of new and material evidence, VA has no duty to provide an examination in cases where the Veteran seeks to reopen a previously denied claim. 38 CR 3.159(c)(4)(C)(iii) (2016).  However, once VA undertakes to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The February 2010 VA examiner diagnosed the Veteran with migraine headaches and opined that it was at least as likely as not that the claimed condition was the same as or a result of conditions shown during active duty.  However, the VA examiner did not address whether a headache disability clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated by service, an opinion to address the basis for the prior final denial in June 1998.  Because of this deficiency, the Board finds that a new VA examination and opinion must be obtained on remand.   

The Veteran asserts that his cervical spine disability is more severe than what is reflected in the current disability rating assigned. The Board notes that an April 2016 X-ray of his cervical spine reports an impression of a "[m]ultilevel cervical spondylosis [was] most pronounced at C3-C4[, and] which has progressed in the interim."  Thus, while the most recent March 2014 VA examination is not overly stale, the April 2016 X-ray shows a progression in severity with the service-connected cervical spine disability.  Accordingly, the Board finds that a new VA examination is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the etiology of any diagnosed headache disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner is requested to opine:

a) Whether any diagnosed headache disability existed prior to the Veteran's active duty service.  If the examiner finds that a headache disability did pre-exist service, the examiner must state the specific evidence upon which this finding is based. 

b) If the examiner determines that any diagnosed headache disability did exist prior to service, the opinion must address whether the disability was NOT aggravated beyond the natural progression of the disease or disability during the Veteran's active duty service.  If so, the examiner must state the specific evidence upon which this finding is based.

c) If the examiner determines that any diagnosed headache disability did not exist prior to service, the opinion must state whether any headache disability diagnosed is at least as likely as not (50 percent or greater probability) is due to the Veteran's active duty service. The examiner must state upon the specific evidence this determination is based.

A complete rationale for any opinion expressed should be clearly set forth in the examination report.

2.  Schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to determine the current severity of the service-connected DDD of the cervical spine.  The claims file and a copy of this remand must be provided to the examiner for review.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

(a) The VA examiner should conduct range of motion testing of the Veteran's cervical spine, expressed in degrees in active motion, passive motion, weight-bearing, and nonweight-bearing.

(b) The VA examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or in coordination associated with the cervical spine.  If pain on motion is observed, the VA examiner should indicate the point at which pain begins.  In addition, the VA examiner should indicate whether, and to what extent, the Veteran experiences functional loss of his cervical spine due to pain or any of the other symptoms during flare-ups or with repeated use.  To the extent possible, the VA examiner should express any additional functional loss in terms of additional degrees of limited motion.

(c) The examiner should set forth all neurological findings associated with the Veteran's service connected cervical spine disability.  In doing so, the examiner should identify, and comment on the frequency, extent and severity of the neurological disability with respect to each extremity.  All neurological manifestations should be described in detail. 

If appropriate, the examiner should identify each nerve that is impaired (i.e., upper radicular group, middle radicular group, lower radicular groups, all radicular groups, radial nerve, median nerve, ulnar nerve, musculocutaneous nerve, circumflex nerve, and/or long thoracic nerve) and the extent of that impairment (i.e., mild, moderate, severe, or complete). 

 
2.  After ensuring compliance with the development requested above, readjudicate the claims.  The claim for an increased rating for DDD of the cervical spine should include consideration of whether a separate rating for neurological manifestations is warranted.   If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for a response from the Veteran or his representative.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


